UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6330


CARLOS CANNON,

                 Plaintiff – Appellant,

          v.

CHIEF LONGO; SERGEANT BROWN; SERGEANT NOON; WALLACE, Cpl.;
STEVENSON, Officer; SUPERINTENDENT,

                 Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-01089-JFM)


Submitted:   June 16, 2011                        Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit    Judges,        and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos Cannon, Appellant Pro Se.           John    Francis    Breads,   Jr.,
Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos      Cannon    appeals     the    district      court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have    reviewed       the    record    and   find        no   reversible      error.

Accordingly, we deny Cannon’s motion for appointment of counsel

and    affirm    for    the   reasons    stated      by    the   district      court.

Cannon v. Longo, No. 1:10-cv-01089-JFM (D. Md. Feb. 22, 2011).

We    dispense   with    oral    argument     because      the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2